Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 12/06/2022 in which claims 1, 3, 5-11 are pending and claims 1, 3, 5, 6, 7, and 11 are currently amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartori et al. (U.S. Patent 5,918,521).  Sartori discloses a sawing device (saw blade) for separating workpiece parts, comprising a saw blade (35) and a retaining device (20/24) for separated workpiece parts wherein the retaining device has a retaining element arranged on both sides of the saw blade(indicated at 26/26; Fig. 1), which retaining elements are arranged ahead of the saw blade in a machining direction (to the right of the sawblade per fig. 3-5) of the workpiece and movably in such a way that each retaining element is movable from an inactive position above the workpiece (fig. 8) into an active position (fig. 10) which reaches ahead of a front end of the workpiece during a sawing operation so as to prevent a separated workpiece part from moving beyond an adjacent one of the retaining elements and wherein each retaining element is configured to be automatically moved into the active position before the saw blade reaches the front end of the workpiece (from fig. 9 to 10). 
In regards to claim 3, Sartori discloses wherein each retaining element (24/24) is pivotably arranged (25) on the sawing device so as to be pivoted from the inactive position resting on the surface of the workpiece into the active position reaching ahead of the front end of the workpiece (fig. 10).
In regards to claim 5, Sartori discloses wherein each retaining element (24/24 is moved between the inactive and active positions by means of cylinder arrangements (rod 25).
In regards to claim 6, Sartori discloses wherein each retaining element  (24/24) is designed in the form of a flap or a slide (24 is in the form a flap). 
In regards to claim 7, Sartori discloses wherein each retaining element (24/24) has a sliding surface (43) that slides along the workpiece surface in the inactive position during sawing of the workpiece (fig. 8). 
In regards to claim 8, Sartori discloses wherein the sliding surface is a convex surface (per fig. 8). 
	In regards to claim 9, Sartori discloses a machining apparatus for wood according to claim 1 (saw). 
	In regards to claim 10, Sartori discloses wherein the machining apparatus is part of a CNC machining center. 
	In regards to claim 11, Sartori discloses a method for separating workpiece parts, using a sawing device which comprises a saw blade (35) and a retaining device (20/24/24), the retaining device having a retaining element on both sides of the saw blade (identified as 26 in Figure 1) and arranged a head of the saw blade (per fig. 7) in a machining direction of the workpiece and movably in such a way that each retaining element is movable from an in active position (fig. 8) above the workpiece into an active position (fig. 10 which reaches ahead of a front end (right side per figs. 7-10) of the workpiece wherein before the start of a sawing process, each retaining element (24/24) is moved into the inactive position (fig. 7 to fig. 8) and during the sawing process but before complete separation of a workpiece part by the saw blade is moved into the active position (fig. 10) so as to prevent the separated workpiece part from moving beyond an adjacent one of the retaining elements. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724